Exhibit 10.29

Volcano Corporation

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (the “Agreement”) is entered into by and
between Volcano Corporation (the “Company”) and Vince Burgess (“Employee”).

Employee has been employed by the Company as a President, Advanced Imaging &
EVP, Marketing & Business Development, pursuant to an employment agreement
between the Company and Employee effective as of February 10, 2010 (the “Prior
Agreement”). Employee has tendered his resignation, effective as of March 5,
2010, and as a result of his resignation from employment, is not eligible for
any of the severance benefits described in the Prior Agreement. Notwithstanding
the foregoing, in exchange for the Employee’s release of claims set forth
herein, and the Employee’s observance of his continuing obligations to the
Company, the Company has agreed to provide the Employee with the transition
benefits described herein.

In consideration of the promises made herein, the Company and Employee agree as
follows:

1. Termination. The Company and Employee acknowledge and agree that Employee has
resigned from all positions he holds with the Company, effective March 5, 2010
(the “Termination Date”). This resignation constitutes a “separation from
service” for purposes of Treasury Regulation Section 1.409A-1(h).

2. Consideration. In consideration for Employee’s release of claims set forth
below and Employee’s other obligations under this Agreement, the Company agrees
to provide Employee with the following severance benefits to which he is not
otherwise entitled (the “Benefits”):

(a) the Company will pay Employee a single lump sum payment of $309,000 (less
applicable tax withholding) on the first Company pay day following the Effective
Date (as defined below);

(b) the Company will amend Employee’s currently outstanding vested compensatory
stock options (which the Company and Employee agree are all set forth on Exhibit
A), effective as of the Termination Date, to extend the post-termination
exercise period applicable to each such option, to the extent it is vested and
exercisable as of the Termination Date, so that each such vested option remains
exercisable until the earlier of (i) the first anniversary of the Termination
Date and (ii) the date each such option would otherwise expire (absent the
termination of Employee’s service) under its original terms; and

(c) provided that Employee timely and accurately elects such coverage, the
Company shall pay the premiums for continued coverage under the Company’s health
insurance programs as provided by the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) for Employee and his eligible dependents from
the Termination Date through the earliest of (i) March 31, 2011, (ii) the first
date that Employee becomes eligible for coverage under the health insurance
program of a subsequent employer, and (iii) such other date as Employee (or his
eligible dependents, as applicable) ceases to be eligible for COBRA coverage.



--------------------------------------------------------------------------------

For the avoidance of doubt, nothing in this Agreement accelerates the vesting or
exercisability of any of the compensatory equity awards held by Employee. In
addition, Employee must immediately notify the Company when he becomes eligible
for health insurance coverage by another employer. Not later than April 1, 2011,
Employee will be solely responsible for payment of the full COBRA premium in
order to continue such coverage (if then available).

3. No Other Payments Due. On the Termination Date, the Company paid Employee all
accrued but unpaid wages owed to him, including salary and unused vacation
accrued through such date. Employee acknowledges and agrees that he has received
all salary, accrued vacation, commissions, bonuses, compensation, shares of
stock, stock options and all other such sums due to Employee, other than amounts
to be paid pursuant to Section 2 of the Agreement and any vested account balance
under the Company’s 401(k) plan. In light of the payment by the Company of all
wages due, or to become due to the Employee, Employee acknowledges and agrees
that California Labor Code Section 206.5 is not applicable to him.
Section 206.5(a) provides in pertinent part as follows:

An employer shall not require the execution of a release of a claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of those wages has been made.

4. Release of Claims. In exchange for the Benefits, Employee, on behalf of
himself and his heirs, executors and assigns, hereby fully, forever and
irrevocably releases the Company and its current and former officers, directors,
employees, investors, shareholders, administrators, predecessor and successor
corporations and assigns from any claim, duty, obligation or cause of action
relating to any matters of any kind, whether known or unknown, suspected or
unsuspected, that he may possess arising from any omissions, acts or facts that
have occurred up until and including the Effective Date (as defined below) of
the Agreement including, without limitation:

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company;

(c) any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;



--------------------------------------------------------------------------------

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, and the California Fair Employment
and Housing Act, all as amended;

(e) any and all claims arising out of any other laws and regulations, including
those relating to employment or employment discrimination; and

(f) any and all claims for attorney’s fees and costs.

Employee agrees that the release set forth in this Agreement shall be and remain
in effect in all respects as a complete and general release as to the matters
released. This release does not extend to any obligations incurred under the
Agreement, and it shall not apply to claims for workers’ compensation benefits
or unemployment insurance benefits, any rights or claims for indemnification
Employee may have pursuant to (i) any written indemnification agreement with the
Company to which he is a party, (ii) the charter, bylaws, or operating
agreements of the Company or (iii) or under applicable law, or any other claims
that cannot lawfully be waived by this Agreement. Additionally, Employee
expressly waives Employee’s right to recover any personal relief from the
Company, including monetary damages or reinstatement in any administrative
action or proceeding, whether state or federal, and whether brought by Employee
or on Employee’s behalf, related in any way to the matters released herein.
Employee hereby represents that he has received all the leave and leave benefits
and protections for which he is eligible pursuant to the Family and Medical
Leave Act, the California Family Rights Act, or otherwise, and has not suffered
any on-the-job injury for which he has not already filed a workers’ compensation
claim. Employee agrees that he will not voluntarily assist any person in
bringing or pursuing any claim or action of any kind against the Company or its
parents, subsidiaries, affiliates, distributors, officers, directors, employees
or agents, unless pursuant to subpoena or other compulsion of law.

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that the waiver and release is knowing and
voluntary. The following general provisions, along with the other provisions of
this Agreement, are agreed to for this purpose:

(a) Employee acknowledges that he has read and understands the terms of this
Agreement.

(b) Employee and the Company agree that the waiver and release does not apply to
any rights or claims that may arise under ADEA after the Effective Date (as
defined below) of the Agreement.

(c) Employee acknowledges that the consideration given for the waiver and
release is in addition to anything of value to which Employee was already
entitled.



--------------------------------------------------------------------------------

(d) Employee further acknowledges that he has been advised in writing by this
Agreement that he should consult with an attorney prior to execution of the
Agreement.

(e) Employee acknowledges that Employee has been given at least twenty-one
(21) days within which to consider whether or not to enter into the Agreement.
Employee understands that, at his option, Employee may elect to not use the full
21-day period.

(g) This Agreement will not become enforceable or effective until the eighth
calendar day after Employee signs it. In other words, Employee has seven
(7) days following the execution of the Agreement to revoke the Agreement (the
“Revocation Period”). Employee’s revocation must be in writing and received by
Scott Huennekens before the conclusion of the Revocation Period in order to be
effective. The Agreement shall not be effective until the Revocation Period has
expired.

6. Civil Code Section 1542. Employee represents that he is not aware of any
claims he may have other than the claims that are released by the Agreement.
Employee acknowledges that he is familiar with the provisions of California
Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of such code section, agrees to waive any rights he may
have thereunder, as well as under any other statute or common law principles of
similar effect.

7. Tax Consequences.

(a) The Company makes no representations or warranties with respect to the tax
consequences of the payment of any sums to Employee under the terms of the
Agreement. Employee agrees and understands that he is responsible for payment,
if any, of local, state and/or federal taxes on the sums paid hereunder by the
Company and any penalties or assessments thereon. Employee further agrees to
indemnify and hold the Company harmless from any claims, demands, deficiencies,
penalties, assessments, executions, judgments, or recoveries by any government
agency against the Company for any amounts claimed due on account of Employee’s
failure to pay federal or state taxes or damages sustained by the Company by
reason of any such claims, including reasonable attorney’s fees.

(b) It is intended that (i) each installment of the Benefits is a separate
“payment” for purposes of Internal Revenue Code Section 409A (together, with any
state law of similar effect, “Section 409A”), (ii) the Benefits satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under of Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(v), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions.



--------------------------------------------------------------------------------

8. Nondisclosure of Confidential and Proprietary Information. Employee
understands and acknowledges that his obligations to the Company under his
existing Proprietary Information and Inventions Agreement, a copy of which is
attached hereto as Exhibit B (the “Confidentiality Agreement”), shall survive
termination of his employment relationship with the Company. Employee further
agrees that he shall continue to maintain the confidentiality of all
confidential and proprietary information of the Company as provided by the
Confidentiality Agreement and agrees that at all times hereafter, he shall not
intentionally divulge, furnish or make available to any party any of the trade
secrets, patents, patent applications, price decisions or determinations,
inventions, customers, proprietary information or other intellectual property
rights of the Company, until after such time as such information has become
publicly known otherwise than by act of collusion of Employee.

9. Other Obligations.

(a) Expenses. Employee agrees that, within ten (10) days after the Termination
Date, he will submit his final documented expense reimbursement statement
reflecting all business expenses incurred through the Termination Date, if any,
for which he seeks reimbursement. The Company will reimburse Employee for these
expenses pursuant to its regular business practice.

(b) Return of Company Property.

(i) By the close of business on the Termination Date, and except as otherwise
expressly set forth in this Section 9(b), Employee will have returned to the
Company all Company documents (and all copies thereof) and other Company
property in his possession or control, including, but not limited to, Company
files, notes, drawings, records, plans, forecasts, reports, studies, analyses,
proposals, agreements, financial information, research and development
information, sales and marketing information, customer lists, prospect
information, pipeline reports, sales reports, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). Employee represents that he
has made a diligent search to locate any such documents, property and
information by the close of business on the Termination Date.

(ii) The Company has agreed to allow Employee to retain his Company-issued
laptop and Blackberry for a limited period of time following the Termination
Date in order to facilitate Employee’s ability to transition certain on-going
Company matters related to his employment with the Company. Employee agrees to
return the laptop and Blackberry to the Company within five (5) days after
receiving a request (whether in writing, electronically or orally) from a
Company officer to do so.



--------------------------------------------------------------------------------

(iii) If Employee has used any personally owned computer, server, or any third
party e-mail system to receive, store, review, prepare or transmit any Company
confidential or proprietary data, materials or information, then within ten
(10) days after the Termination Date (and again within ten (10) days after the
date the Company requests the return of the Company-issued laptop and
Blackberry, if Employee used his personally owned computer, server, or any third
party e-mail system in connection with his transition-related activities
described in Section 9(b)(ii) above), Employee shall provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems;
and Employee agrees to provide the Company access to his systems as requested to
verify that the necessary copying and/or deletion is done.

(c) Cooperation. In addition, Employee agrees to cooperate fully with the
Company in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of his employment by the Company. Such cooperation includes, without
limitation, making himself available to the Company upon reasonable notice,
without subpoena, to provide truthful and accurate information in witness
interviews and deposition and trial testimony. The Company will make reasonable
efforts to accommodate Employee’s scheduling needs, including making reasonable
accommodations for Employee’s business and personal obligations. In addition,
Employee agree to execute all documents (if any) necessary to carry out the
terms of this Agreement.

(d) Non-Disparagement. Employee agrees not to disseminate or publish, or allow
to be disseminated or published, any written, oral or electronically-transmitted
statement that is, or could reasonably considered to be, a disparaging statement
about the Company, its policies or practices, or any of its employees or former
employees. The Company (through its officers and directors) agrees not to
disseminate or publish, or allow to be disseminated or published, any written,
oral or electronically-transmitted statement that is, or could reasonably
considered to be, a disparaging statement about Employee. Notwithstanding the
foregoing, the Company and Employee may respond accurately and fully to any
question, inquiry or request for information when required by legal process.

10. Breach of the Agreement. Employee acknowledges that upon breach of this
Agreement or of the Confidentiality Agreement, the Company would sustain
irreparable harm from such breach, and, therefore, Employee agrees that in
addition to any other remedies which the Company may have under the Agreement or
otherwise, the Company shall be entitled to obtain equitable relief, including
specific performance and injunctions, restraining Employee from committing or
continuing any such violation. Employee acknowledges and agrees that upon
Employee’s material or intentional breach of any of the provisions of the
Agreement (including Section 10) or the Confidentiality Agreement, and following
written notice of such breach by the Company to Employee and an opportunity to
cure such breach within five (5) business days where such breach may be cured,
in addition to any other remedies the Company may have under the Agreement or
otherwise, the Company’s obligations to provide the Benefits to Employee
immediately terminate.



--------------------------------------------------------------------------------

11. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of the Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of the Agreement. Employee warrants and represents that there are no
liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

12. No Representations. Employee represents that he has carefully read and
understands the scope and effect of the provisions of the Agreement and that he
has not relied upon any representations or statements made by the Company which
are not specifically set forth in the Agreement.

13. Costs. Employee shall bear his own costs, attorneys’ fees and other fees
incurred in connection with the Agreement.

14. Severability. In the event that any provision hereof becomes or is declared
to be illegal, unenforceable or void, the provision shall be deemed modified to
the extent necessary to allow enforceability of the provision as so limited, it
being intended that the parties shall receive the benefits contemplated in this
Agreement to the fullest extent permitted by law. If a deemed modification is
not satisfactory, the unenforceable provision shall be deemed deleted and the
Agreement shall continue in full force and effect without said provision.

15. Entire Agreement. The Agreement, including all exhibits, represents the
entire agreement and understanding between the Company and Employee concerning
Employee’s separation from the Company and supersedes and replaces any and all
prior agreements and understandings concerning the subject matter hereof. This
Agreement will bind the Employee’s heirs, personal representatives, successors
and assigns.

16. No Oral Modification. The Agreement may only be amended in writing signed by
Employee and a duly authorized officer of the Company.

17. Governing Law. The Agreement shall be governed by the laws of the State of
California.

18. Effective Date. This Agreement shall be effective upon the expiration of the
Revocation Period (as defined above). Such date is referred to herein as the
“Effective Date.”

19. Counterparts. The Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.



--------------------------------------------------------------------------------

20. Assignment. The Agreement may not be assigned by Employee. The Agreement may
be assigned by the Company to a corporation controlling, controlled by or under
common control with the Company without the consent of Employee.

21. Voluntary Execution of Agreement. Employee has executed this Agreement
voluntarily and without any duress or undue influence, with the full intent of
releasing all claims. Employee acknowledges that:

(a) He has read the Agreement;

(b) He has been represented in the execution of the Agreement by legal counsel
of his own choice or he has voluntarily declined to seek such counsel;

(c) He understands the terms and consequences of the Agreement and of the
releases it contains; and

(d) He is fully aware of the legal and binding effect of the Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

The parties have executed the Agreement on the respective dates set forth below.

 

Volcano Corporation

/s/ Scott Huennekens

By:   Scott Huennekens Title:   President & CEO Dated: March 5, 2008 EMPLOYEE:
Vince Burgess

/s/ Vince Burgess

Dated: March 5, 2008